                 Case 18-10512-KBO              Doc 2315        Filed 02/11/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 )   Chapter 11
                                                           )
    Zohar III, Corp., et al.,1                             )   Case No. 18-10512 (KBO)
                                                           )
                                       Debtors.            )   Jointly Administered
                                                           )   Related to Docket No. 2298


       CERTIFICATION OF NO OBJECTION REGARDING ORDER AUTHORIZING
       FILING OF OBJECTION AND SUPPORTING DECLARATIONS UNDER SEAL

                   The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading to the Motion of Patriarch For Entry of an Order

Authorizing Filing of Objection and Supporting Declarations Under Seal [Docket No. 2298]

(the “Motion”), filed on February 2, 2021. The undersigned further certifies that he has reviewed

the Court’s docket in these cases and no answer, objection or other responsive pleading to the Motion

appears thereon. Pursuant to the Notice of Motion, objections to the Motion were to be filed and

served no later than February 10, 2021 (the “Objection Deadline”).

                   The Objection Deadline has passed and no objections appear on the docket or were

served upon the undersigned counsel. It is hereby respectfully requested that the proposed order

attached to the Motion be entered at the convenience of the Court.




1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.

57772/0001-40162078v1
                Case 18-10512-KBO   Doc 2315   Filed 02/11/21    Page 2 of 2




Dated: February 11, 2021                COLE SCHOTZ P.C.

                                     By: /s/ Patrick J. Reilley
                                         Norman L. Pernick (No. 2290)
                                         Patrick J. Reilley (No. 4451)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, DE 19801
                                         Telephone: (302) 652-3131
                                         Facsimile: (302) 652-3117
                                         npernick@coleschotz.com
                                         preilley@coleschotz.com

                                               – and –

                                        GIBSON, DUNN & CRUTCHER LLP
                                        Monica K. Loseman (Admitted Pro Hac Vice)
                                        1801 California Street, Suite 4200
                                        Denver, CO 80202-2642
                                        Telephone: (303) 298-5784
                                        Facsimile: (303) 313-2828
                                        mloseman@gibsondunn.com

                                        Randy M. Mastro (Admitted Pro Hac Vice)
                                        Mary Beth Maloney (Admitted Pro Hac Vice)
                                        200 Park Avenue
                                        New York, NY 10166-0193
                                        Telephone: (212) 351-4000
                                        Facsimile: (212) 351-4035
                                        rmastro@gibsondunn.com
                                        mmaloney@gibsondunn.com

                                        Counsel to Lynn Tilton and the Patriarch
                                        Stakeholders




                                           2
57772/0001-40162078v1
